Citation Nr: 0804569	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of head 
trauma, including an upper lip scar and a forehead scar.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2005, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in September 2005.   

The Board notes that in the veteran's September 2005 
substantive appeal (VA 
Form 9), he stated that he wished to withdraw the issue of 
service connection for a pulmonary disability due to asbestos 
exposure.  

The veteran submitted copies of service personnel records to 
the Board, and by letter in December 2007 the Board asked the 
veteran if he wished to waive preliminary RO review of the 
new evidence.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The veteran did not respond.  However, upon further 
review of the claims file, the Board acknowledges that the 
items submitted by the veteran were merely copies of 
personnel records already included in the claims file and 
reviewed by the RO.  

The service connection for PTSD issue is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.


FINDINGS OF FACT

1.  The veteran does not have hearing loss (as defined by 38 
C.F.R. § 3.385) in his right ear.  

2.  Left ear hearing loss was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.  

3.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.  

4.  Residuals of head trauma, including an upper lip scar and 
a forehead scar, were not manifested during the veteran's 
active duty service, nor is it otherwise related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Residuals of head trauma, including an upper lip scar and 
a forehead scar were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letters dated February 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations dated February 2004 and March 2004, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

With regard to the issues addressed on the merits in the 
following decision, VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss and tinnitus
The veteran's service medical records fail to show any 
findings attributed to hearing loss or tinnitus.  
Furthermore, they do not contain any complaints of hearing 
loss of tinnitus.  Audiometric test results at the time of 
entrance examination did not meet the 38 C.F.R. § 3.385 
criteria; at the time of separation examination, audiometric 
testing was not conducted, but whispered voice test results 
were reported as 15/15 in both ears. 

The veteran underwent a VA audiological examination in March 
2004.  He stated that he first noticed hearing loss and 
"faint" tinnitus in 1976 (three years after service).  He 
reported that he had an industrial hearing test in 1978 (that 
indicated hearing loss) and a hearing test at Roseburg 
Audiology in the early 1980s.  The veteran attributed his 
hearing loss and tinnitus to his time spent in the service.  
He reported that he spent 45 percent of his time in a quiet 
ship tool room; 10 percent in an underwater demolition boat; 
and 55 percent standing watch in the air condition and 
refrigeration room, where he felt noise levels were high.  He 
denied wearing any hearing protection.  After leaving the 
military, the veteran did various jobs, including lumber mill 
work and office equipment sales.  Recreational noise exposure 
included 8 years of shooting handguns competitively (shooting 
10,000 rounds per year).  He reported that he did wear 
hearing protection.  He also reported suffering from an ear 
infection in the early 1980s.   

The veteran's right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 20, 15, 25, 30, and 35 decibels, respectively.  Left ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were measured at 20, 20, 20, 40, and 45 
decibels, respectively.  Speech recognition scores were 96% 
bilaterally.  These findings show normal hearing thresholds 
in the right ear, and mild sensorineural loss at high 
frequencies for the left ear.  

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's level of hearing in his right ear does not meet 
the requirements set forth in 38 C.F.R. § 3.385 for a hearing 
loss disability.

The veteran's level of hearing in his left ear does meet the 
requirements set forth in 38 C.F.R. § 3.385 for a hearing 
loss disability.  However, the preponderance of the evidence 
is against a finding that the hearing loss disability is 
related to service.  The VA examiner stated that "I do not 
believe patient has tinnitus and hearing loss related to 
military service because: 1) audiogram patterns do not 
resemble noise induced hearing loss; 2) pattern and amount of 
hearing loss approximate that expected because of presbycusis 
for one his age; 3) he was not aware of hearing loss and 
tinnitus until 1976, three years after service, and he did 
not notice hearing loss in 1973."  

The Board finds that the first complaint of hearing loss and 
tinnitus is the claim itself (received more than 30 years 
after the veteran was discharged from service).  

The lack of any post-service medical records until March 2004 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

There is no evidence of hearing loss or tinnitus found in the 
service medical records (or for decades after service); and 
the sole medical opinion that addresses a possible link to 
service weighs against such a nexus.  As such, the 
preponderance of the evidence weighs against the claims.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Residuals of a head injury
In the veteran's January 2004 claim, he alleged that he 
sustained a head injury due to 800 pounds of compressed 
steam.  In a February 2004 VA examination, he alleged that he 
sustained another head injury when he slipped and fell, 
causing him to hit his face on one of the compressors.  He 
alleges that this caused lacerations on the left side of his 
upper lip.  

The veteran's service medical records show no findings 
attributed to a head injury.  He did complain of headaches on 
a few occasions in June 1970, August 1970, and January 1971.  
He was referred to optometry because the headaches were 
thought to be due to visual changes.  He was never prescribed 
glasses or other opthalmological treatment.  There is no 
evidence of the two injuries that the veteran has alleged.  
He underwent an April 1973 separation examination that 
yielded normal findings.  No scars were noted.  

The veteran underwent a VA examination in February 2004.  He 
reported that he developed migraines while in the service and 
suffered from them until approximately 1983.  He stated that 
when he would get the headaches in service, they would often 
last for one to two days; and that he would have the episodes 
twice per week.  After being discharged from service, he 
reported that his missed significant amounts of work.  The 
headaches were accompanied by nausea and vomiting; and their 
onset could be so sudden that on some occasions, he had to 
pull over (while driving) and vomit.  He reported that he 
rarely took medication for the headaches.  He was given 
Vicodin on one occasion, but it also caused nausea and 
vomiting.  

In regards to the alleged injury in which his face hit the 
compressor, the veteran stated that he developed a scar on 
the left side of his upper lip; and that a corpsman had to 
put some sutures in it.  He denied pain, limitation of 
motion, or instability of the scar.  However, he feels that 
he has had to cover up the lip (with a mustache) for 30 
years.  

In regards to the alleged injury in which he walked past a 
steam leak, the veteran stated that he lost consciousness and 
gashed the left side of his forehead.  He reported that the 
injury caused no scar, headaches, or lesions.  However, he 
submitted a photograph showing the scar.  He reported that 
the injury was treated with a Band Aid.  

Upon examination, the examiner noted that the left lateral 
aspect of the upper lip showed a small scar approximately 15 
mm. diagonally from the corner of the mouth towards the nose.  
The scar was very thin and straight, with no color change 
compared to the surrounding tissues.  It was stable, with no 
sloughing; and it did not limit movement.  It was not painful 
or attached to underlying tissue.  

The examiner diagnosed the veteran with a history of 
migraines, resolved.  The examiner noted that according to 
the veteran, they interfered with work; but there is no 
current limitation of his work because the headaches have not 
been present for approximately 20 years.  

The examiner also diagnosed the veteran with a scar to the 
upper left lip.  He noted that the scar has been a problem 
for the veteran and that he has tried to hide it.  However, 
the examiner noted that the alleged injury (or treatment for 
the injury) was not found in the service medical records.  He 
acknowledged that given how little treatment the alleged 
injury required, it may have been missed in the medical 
records.  

The Board acknowledges the photographs that show scars to the 
upper lip and left forehead.  However, these photographs do 
not show that the scars were incurred in service.  Moreover, 
the scar on the upper forehead no longer exists (or at least 
it was not noted on his VA examination).  Finally, the Board 
notes that the veteran's migraine headaches have long since 
resolved.  

The only disability from which the veteran currently suffers 
is the scar to his left upper lip.  However, the Board notes 
that the first complaint of the scar is the claim itself 
(received more than 30 years after service).  The Board once 
again finds that   the lack of any post-service medical 
records until February 2004 is probative to the issue of 
chronic disability.

With no evidence of a left upper lip scar in service, and no 
competent medical opinion linking the current scar to 
service, the Board finds that a preponderance of the evidence 
weighs against the veteran's claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for residuals of a head trauma, including an upper lip 
scar and a forehead scar must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
  
   
ORDER

Entitlement to service connection is not warranted for 
bilateral hearing loss.  Entitlement to service connection is 
not warranted for tinnitus.  Entitlement to service 
connection is not warranted for residuals of head trauma, 
including upper lip scar and a forehead scar.  To this 
extent, the appeal is denied. 


REMAND

PTSD
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in service stressor.  See 38 C.F.R. § 3.304(f).  
A diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

The RO has acknowledged that the record shows a current 
diagnosis of PTSD.  However, the RO found that the veteran 
did not engage in combat and that his claimed stressors were 
too vague to be verified.  After reviewing the details of the 
claimed stressors, the Board believes that there is a 
reasonable chance that they may be verifiable.  

The first stressor that the veteran reported was occurred 
some time in March 1972 at the enlisted men's club in Long 
Beach, California.  He claims that he witnessed a fatal 
shooting and that "Base Security showed up and took me 
away" for 12 hours.  

The other alleged stressor occurred in the vicinity of 
Okinawa.  The veteran stated didn't go ashore and the ship 
never anchored.  He operated a monorail crane inside upper 
vehicle stowage and was loading LVTs.  A young, unnamed, 
Marine was standing between two of the LVTs when the ship got 
hit by a wave.  The ship shifted and the man was crushed by 
one of the LVTs.  It was the Marine's 18th birthday.    

The case is hereby REMANDED for the following actions:

1.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and request appropriate 
action to corroborate the two claimed 
stressors:  the March 1972 fatal shooting 
at the enlisted men's club in Long Beach 
and the accidental death of an 18 year 
old Marine on the veteran's ship in the 
vicinity of Okinawa.  

2.  After completion of the above, the RO 
should review the claims file and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


